PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
O'Neill, Trevor, F.
Application No. 14/630,700
Filed: 25 Feb 2015
For: METHOD AND SYSTEM OF MEASURING TORIC LENS AXIS ANGLE
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No.:  P04559US-DIV 13799.000934   	:

This is a decision on the petition under 37 CFR 1.137(a), filed February 23, 2021, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the Notice of Non-Responsive amendment mailed June 18, 2020, which set a period for reply of two (2) months.  No extension of times under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on August 19, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination and Response to final Office action including the fee and submission required therefor, (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with Manual of Patent Examining procedure, section 601.03(a). If applicable, petitioner could also use the customer number data change to effectuate a change in correspondence address (PTO/SB/124). A courtesy copy of this decision is being mailed to the address on the petition.  However, the Office will mail all future correspondence solely to the address of record.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1480.00 extension of time fee submitted with the petition on February 23, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary. In view of the above, the petitioner may request a refund of the overpayment. A copy of this decision must be included with such a request for refund.



Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions
 

CC:	TIMOTHY MENASCO
1600 BAUSCH & LOMB PLACE
ROCHESTER NY 14604